Citation Nr: 1736307	
Decision Date: 08/31/17    Archive Date: 09/06/17

DOCKET NO.  13-29 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for migraine headaches.

2.  Entitlement to a rating in excess of 20 percent for degenerative disc disease of the lumbosacral spine.

3.  Entitlement to a rating in excess of 10 percent for left lower extremity radiculopathy.

4.  Entitlement to a rating in excess of 10 percent for intermittent vertigo.

5.  Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from March 1993 to July 1993, July 1997 to October 1997, December 2002 to January 2003, and February 2003 to May 2005.  This matter comes before the Board on Veterans' Appeals (Board) on appeal of rating decisions dated in November 2009 and August 2013 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to the Veteran's claim of entitlement to an increased rating for degenerative disc disease of the lumbosacral spine, VA provided the Veteran with VA examinations in January 2007 and March 2013.  In the recent case of Correia v. McDonald, 28 Vet. App. 158, 169-170 (2016), the United States Court of Appeals for Veterans Claims held that to be adequate a VA joints examination must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and, if possible, with range of motion measurements of the opposite undamaged joint.  After review of the Veteran's VA examinations, the Board has determined that an additional VA examination is warranted in light of Correia.  

Since the statement of the case was issued in August 2013, additional VA examinations (headaches and TBI) were conducted in July 2016 and August 2016 and additional relevant VA treatment records were added to the record in 2016.  Thus, the statement of the case was issued prior to the completion of all development action by the AOJ and therefore, the adjudication did not consider the additional VA examination reports or VA treatment evidence.  Therefore, this VA examination and medical treatment evidence must be considered by the AOJ in the first instance, and a remand is required in order to accomplish that.  38 C.F.R. §§ 19.37 (b), 20.1304(c) (2016).  Any additional VA treatment records from May 2016 to the present should also be obtained on remand.  38 U.S.C. § 5103A (c) (2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

With regard to the claim of entitlement to a rating in excess of 10 percent for intermittent vertigo, the most recent VA examination is from March 2013.  As such, the Board observes that it has been over four years since the Veteran has been afforded a VA examination to determine the nature and severity of his service-connected vertigo.  Notably, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.  VA's duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327 (a) (2016).

The Veteran has not specifically alleged that his vertigo has worsened since the most recent March 2013 VA examination.  However, as noted above, there are VA treatment records which have not been considered, and these records generally increase an increase in the severity and frequency of the Veteran's complaints of dizziness.  In light of above and in the interest of judicial efficiency, the Board concludes that on remand the Veteran should be afforded a VA examination to determine the current severity and manifestations of his service-connected vertigo.

Accordingly, the case is REMANDED for the following action:

1.  Identify and obtain any outstanding VA and private treatment records that are not already associated with the claims file, to include VA treatment records dating from May 2016 to the present.

2.  Schedule the Veteran for a VA examination to determine the current severity of his service-connected degenerative disc disease of the lumbosacral spine and left lower extremity radiculopathy.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

Range of motion testing should be undertaken for the thoracolumbar spine.  The examiner is to report the range of motion measurements in degrees.  Range of motion should be tested actively and passively, in weight bearing, and after repetitive use.  The examiner should consider whether there is likely to be additional range of motion loss due to any of the following: (1) during flare-ups; and, (2) as a result of pain, weakness, fatigability, or incoordination.  If so, the examiner is asked to describe the additional loss, in degrees, if possible. 

The examiner should also describe the symptoms due to the left lower extremity radiculopathy and characterize the severity of such.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

3.  Schedule the Veteran for a VA examination in order to determine the current severity of his service-connected vertigo.  The claims file should be made available to the examiner in conjunction with the examination.  All necessary testing should be conducted.  The rationale for all opinions should be provided. 

The examiner should describe all symptoms (and the severity of such symptoms) attributable to the service-connected vertigo in accordance with the rating criteria.

4.  The AOJ must review the record, including all newly acquired evidence since the August 2013 statement of the case, including the VA treatment records received in 2016 and the VA examination reports added in July and August 2016, and adjudicate the claims on appeal.  If any benefits sought on appeal remains denied, provide a Supplemental Statement of the Case to the Veteran and his representative, and an appropriate period of time in which to respond.  Then, return the appeal to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2016).


_________________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2016), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




